The opinion of the court was delivered by
Dixon,. J.
The relator prays a mandamus directing the public road board of Englewood township to admit him to membership in the board. His title' rests upon an election held April 4th, 1893, in Road District No. 1 of the township in accordance with an act approved March 1st, 1893. Pamph. L., p. 69.
*141In Allison v. Blake, 28 Vroom, 6, this court decided that the statute above mentioned was unconstitutional, in so far as it attempted to make members of the road board elective by the votes of freeholders only, and for that reason an election held under the act was invalid. It follows from this decision that the election upon which the relator’s claim de-. pends did not give him a legal title to the office, without which, of course, he cannot obtain a writ of mandamus to put him in possession. High Extr. Rem., ch. 1, § 9.
The rule to show cause must be discharged, with costs.